--------------------------------------------------------------------------------

Exhibit 10.16



FOURTH AMENDMENT
TO THE
BENEFIT MAINTENANCE PLAN OF
DIME COMMUNITY BANCSHARES, INC.


This Fourth Amendment to the Benefit Maintenance Plan of Dime Community
BancShares, Inc. (as amended and restated effective December 31, 2008), executed
on this 24th day of January 2019, by undersigned, pursuant to the authority
given by the Board of Directors.


W I T N E S E T H T H A T:


WHEREAS, the Dime Community Bancshares, Inc. (the “Company) maintains the
Benefit Maintenance Plan of Dime Community Bancshares, Inc. (as amended and
restated effective December 31, 2008) (the “Plan”) for the benefit of its
eligible employees;


WHEREAS, pursuant to Article 9, Section 9.1 of the Plan, the Company, in its
sole and absolute discretion, at any time and from time to time, by action of
the Board, may amend the Plan in whole or in part;


WHEREAS, the Company desires to amend the Plan to change the date of valuation
of participant account balances to correspond with the outside vendor’s record
keeping platform, effective February 1, 2019; and


WHEREAS, the Company desires to amend the Plan such that plan expenses shall be
the sole responsibility of Plan Participants and not the Company, effective
February 1, 2019;


NOW, THEREFORE, the Plan is hereby amended, as follows;




1.
Section 3.2(b)(i) is hereby amended by deleting the section in its entirety and
replacing it with the following:




 
“(i)
except as provided in section 3.2(b)(ii), with respect to each Participant who
has a bookkeeping account under the Plan, the amount credited to such account
shall be adjusted by the following debits and credits, at the times and in the
order stated:



(A)      The bookkeeping account shall be debited each business day with the
total amount of any payments made from such account since the last preceding
business day to him or for his benefit. Unless otherwise specified by the
Employer, each deemed investment fund will be debited pro-rata based on the
value of the applicable investment fund as of the end of the preceding business
day.


(B)      The bookkeeping account shall be credited on each crediting date with
the total amount of any Employer Contributions to such account since the last
preceding crediting date.


(C)      The bookkeeping account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the Vanguard Long-Term
Treasury Admiral Fund (VUSUX), or such other deemed investment fund selected by
the Committee from time to time, with daily valuation. The amount of such deemed
investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.”



--------------------------------------------------------------------------------


2.
Section 8.3 is hereby amended as follows:



“All expenses incurred prior to termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with
administration of the Plan), shall be paid by and allocated among Plan
Participants either on a pro-rata basis or an equal dollar basis, subject to
applicable law. Any such expenses that may not be paid by or allocated among
Participants under ERISA shall be paid by the Company.”


IN WITNESS WHEREOF, this [Fourth] Amendment has been executed by the undersigned
officer of Dime Community Bancshares, Inc. pursuant to authority given by the
Board of Directors, effective as of the date indicated above.


 
DIME COMMUNITY BANCSHARES, INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
    Title:    






--------------------------------------------------------------------------------